DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3, 7-9, 11-16 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 16 (see Remarks pages 6-10 filed on 06/17/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Schifter (US 2016/0229196) discloses metal substrate with picture sized to fit within a locket is created by obtaining an insert, such as a manufacturer-provided insert, that is shipped with the locket. Exact dimensions of the insert are obtained electronically through the use of a camera or scanner, and then a metal insert is created on a metal substrate by cutting the metal substrate to the dimensions of the insert. A photograph or other artistic work is then printed on the metal substrate being a version of an electronic such work previously obtained and sized to fit on the substrate. The metal substrate is then inserted into the locket, in embodiments of the disclosed technology, (Para 0016-0322). However, Schifter does not disclose in the affirmative, “editing the selected indicia to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.”
Further, the next closest prior art Gandhi et al (US 2011/0307349) discloses mobile application runs on a mobile device to allow jewels, jewelry, and their arrangements to be found or virtually made so as to facilitate inspecting, querying, or ordering. Users navigate through various user interface screens to discover jewels and jewelry in inventory of a jewelry merchant. For those jewels and jewelry of interest, they can be collected on a virtual jewel pad. Using the jewel pad, users may arrange jewels and jewelry and order their creation. The mobile application acts as a point of sale for the purchase of jewels, jewelry, or arrangements, (Para 0007-0037). However, Gandhi et al does not disclose in the affirmative, “editing the selected indicia to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.”
Finally, the next closest prior art Hopper et al (US 2016/0247195) discloses social media experiential platform and method for establishing the operation thereof is disclosed. The social media experiential platform comprises users, subscribers, and sponsors. Users capture digital images at an event hosted by a subscriber. Thereafter, the user can post the digital images to a plurality of social network providers and/or print digital images via various printing methods utilizing a unified interface. In some embodiments, there is no cost to the user for printing the digital images and the printing “editing the selected indicia to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.”
Therefore, the prior arts Schifter, Gandhi et al and Hopper et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “editing the selected indicia to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.”

Regarding independent claim 16, the closest prior art, Schifter (US 2016/0229196) discloses metal substrate with picture sized to fit within a locket is created by obtaining an insert, such as a manufacturer-provided insert, that is shipped  “editing the digital image to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.”
Further, the next closest prior art Gandhi et al (US 2011/0307349) discloses mobile application runs on a mobile device to allow jewels, jewelry, and their arrangements to be found or virtually made so as to facilitate inspecting, querying, or ordering. Users navigate through various user interface screens to discover jewels and jewelry in inventory of a jewelry merchant. For those jewels and jewelry of interest, they can be collected on a virtual jewel pad. Using the jewel pad, users may arrange jewels and jewelry and order their creation. The mobile application acts as a point of sale for the purchase of jewels, jewelry, or arrangements, (Para 0007-0037). However, Gandhi et al does not disclose in the affirmative, editing the digital image to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.
Finally, the next closest prior art Hopper et al (US 2016/0247195) discloses social media experiential platform and method for establishing the operation thereof is disclosed. The social media experiential platform comprises users, subscribers, and sponsors. Users capture digital images at an event hosted by a subscriber. Thereafter, the user can post the digital images to a plurality of social network providers and/or print digital images via various printing methods utilizing a unified interface. In some embodiments, there is no cost to the user for printing the digital images and the printing materials are provided to the subscriber at no cost. In turn, each post and/or print of a digital image includes a plurality of tags to promote a sponsor and/or subscriber. As a result, subscribers can generate social media awareness and visibility while offering users a unique service at no cost, and sponsors can reach a targeted, measurable audience via print, video display, and web advertising, (Para 0050-0087). However, Hopper et al does not disclose in the affirmative, editing the digital image to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.
Therefore, the prior arts Schifter, Gandhi et al and Hopper et al alone or in combination do not render obvious in include the claimed feature in the affirmative, editing the digital image to fit in a virtual display frame representative of and corresponding to a physical frame of a locket represented by the selected locket jewelry design; and generating a cutout layout of the edited indicia on a printable media of a predetermined size, which when printed, includes a reproduction of the selected indicia sized to fit the locket represented by the selected locket jewelry design.

Dependent claims 2-3, 7-9 and 11-15 are allowed because of their dependency to claims 1 and 16 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677